Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jean-Paul et al. (FR 2 995 255 A1), hereinafter Paul (see attached machine translation).
Regarding claim 1, Paul (Figure 1) teaches a vehicle comprising at least three wheels, comprising; a first front wheel; a second front wheel (RV); a front fork (frame c); and a dual linkage assembly (mechanical device 4), comprising: a first upper arm and a second upper arm ; a first lower arm and a second lower arm (two arms 40); a first upright and a second upright (supports 3); a first end of the first upright coupled to the first front wheel; a second end of the first upright coupled to a first end of the first upper arm at a first upper outer pivot point; the second end of the first upright coupled to a first end of the first lower arm at a first lower outer pivot point; a first end of the second upright coupled to the second front wheel; a second end of the second upright coupled to a first end of the second upper arm at a second upper outer pivot point (a deformable parallelogram comprising two arms 40, respectively lower and upper, each having two opposite ends are mounted pivotally on the supports 3 of respective wheel); the second end of the second upright coupled to a first end of the second lower arm at a second lower outer pivot point (central articulation 41); a second end of the first upper arm coupled to a second end of the second upper arm and the front fork at an upper center pivot point; a second end of the first lower arm coupled to a second end of the second lower arm and the front fork at a lower center pivot point ( each arm 40 has a central articulation 41 to pivot on the holding element 5), wherein the first upper arm, the second upper arm, the first lower arm, and the second lower arm each rotate independently at the corresponding first upper outer pivot point, the second upper outer pivot point, the first lower outer pivot point, the second lower outer pivot point.
Regarding claim 2, Paul (Figure 7a) further teaches a first upper coupling mechanism coupling the first end of the first upper arm and the second end of the first upright at the first upper outer pivot point; a first lower coupling mechanism coupling the first end of the first lower arm and the second end of the first upright at the first lower outer pivot point and at a first position closer to the first front wheel than the first upper arm; a second upper coupling mechanism coupling the first end of the second upper arm and the second end of the second upright at the second upper outer pivot point; a second lower coupling mechanism coupling the first end of the second lower arm and the second end of the second upright at the second lower output pivot point and at a second position closer to the second front wheel than the second upper arm; an upper center coupling mechanism coupling the second end of the first upper arm and the second end of the second upper arm at the upper center pivot point; and a lower center coupling mechanism coupling the second end of the first lower arm and the second end of the second lower arm at the lower center pivot point (As can be seen in figs. 1 and 5, the holding element 5 ensures the fixing of the system  on the chassis c, may be made in the form of an assembly of two flanges 50 are parallel and spaced apart from one another, these flanges 50 supporting two shafts 41 and 51, respectively lower and upper, on which are mounted for pivoting the arms 40, these arms 40 being traversed right through by the shafts 41 and 51. These flanges 50 are fixed, in particular, by bolting or welding, on a front element of the chassis c. Note: coupling at the outer ends is also shown in Figure 7a).
Regarding claim 3, Paul (Figure 5a) further teaches that the upper center coupling mechanism and the lower center coupling mechanism directly couples the dual linkage assembly to the front fork.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yohei et al. (EP 3 069 977 A1), hereinafter Yohei.
Regarding claim 1, Yohei teaches a vehicle comprising at least three wheels (rocking vehicle 10 is a three-wheeled vehicle), comprising; a first front wheel; a second front wheel (pair of front wheels 12L and 12R); a front fork (head pipe 13, frame upper end portion 18, pair of left and right bifurcated frames 19; Figures 4 and 5); and a dual linkage assembly (rocker mechanism 64), comprising: a first upper arm and a second upper arm (right upper arm 56 and left upper arm 57); a first lower arm and a second lower arm (lower arm portions 51L and 51R); a first upright and a second upright (left front-wheel supporting member 33L and right front-wheel supporting member 33R); a first end of the first upright coupled to the first front wheel; a second end of the first upright coupled to a first end of the first upper arm at a first upper outer pivot point (end portions 62 and 63); the second end of the first upright coupled to a first end of the first lower arm at a first lower outer pivot point (left and right end portions 52); a first end of the second upright coupled to the second front wheel; a second end of the second upright coupled to a first end of the second upper arm at a second upper outer pivot point; the second end of the second upright coupled to a first end of the second lower arm at a second lower outer pivot point; a second end of the first upper arm coupled to a second end of the second upper arm and the front fork at an upper center point (first upper rocking center portion 58 and second upper rocking center portion 60); a second end of the first lower arm coupled to a second end of the second lower arm and the front fork at a lower center point (lower rocking center portion 50), wherein the first upper arm, the second upper arm, the first lower arm, and the second lower arm each rotate independently at the corresponding first upper outer pivot point, the second upper outer pivot point, the first lower outer pivot point, and the second lower outer pivot point (see Figure 7 for example).
Regarding claim 2, Yohei (Figure 6) teaches a first upper coupling mechanism coupling the first end of the first upper arm and the second end of the first upright at the first upper outer pivot point (upper coupling shafts 47); a first lower coupling mechanism coupling the first end of the first lower arm and the second end of the first upright at the first lower outer pivot point and at a first position closer to the first front wheel than the first upper arm (lower coupling shafts 48); a second upper coupling mechanism coupling the first end of the second upper arm and the second end of the second upright at the second upper outer pivot point ((upper coupling shafts 47)); a second lower coupling mechanism coupling the first end of the second lower arm and the second end of the second upright at the second lower output pivot point and at a second position closer to the second front wheel than the second upper arm (lower coupling shafts 48); an upper center coupling mechanism coupling the second end of the first upper arm and the second end of the second upper arm at the upper center point (upper rocker shaft 22); and a lower center coupling mechanism coupling the second end of the first lower arm and the second end of the second lower arm at the lower center point (lower rocker shaft 23).
Regrding claim 3, Yohei teaches that the upper center coupling mechanism and the lower center coupling mechanism directly couples the dual linkage assembly to the front fork (see Figures 4 and 5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-326 form teach dual linkage assemblies of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495.  The examiner can normally be reached on M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611